DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 18 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 18 October 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2021/0011217 to Zhang et al.
In regards to claim 1, Zhang teaches a system (Figures 1a & 1b) comprising a first fiber-to-chip coupler (3) configured to receive light from a first optical fiber (2), a plurality of multi-layer ferroelectric on insulator optical waveguides (12 & 13), and a second fiber-to-chip coupler (8) configured to output light to a second optical fiber (9), wherein the multi-layer ferroelectric on insulator waveguides are coupled between the first fiber-to-chip coupler and the second fiber-to-chip coupler.
	In regards to claim 3, Zhang teaches the first fiber-to-chip coupler is configured to allow light to be coupled from a single mode optical fiber into a ferroelectric on insulator waveguide, and the second fiber-to-chip coupler is configured to allow light to be coupled from a ferroelectric on insulator waveguide into a second single mode optical fiber.
	In regards to claim 4, Zhang teaches the multi-layer ferroelectric on insulator waveguides are integrated with electrodes to implement an optical device, an electro-optical device, or a non- linear optical device, such as an electro-optical modulator, with microwave and optical waveguide crossings, and electrical interconnects, compatible with packaging.
	In regards to claim 6, Zhang teaches a system (Figure 3) comprising a first fiber-to-chip coupler (103) configured to receive light from a first optical fiber (102), a plurality of multi-layer ferroelectric on insulator optical waveguides (112 between elements 121, 122, 123) and non- ferroelectric on insulator waveguides (112 at elements 142a & 142b) and a second fiber-to-chip coupler (108) configured to output light to a second optical fiber (109), wherein the multi-layer ferroelectric on insulator optical waveguides and the non-ferroelectric on insulator optical waveguides are coupled between the first fiber-to-chip coupler and the second fiber-to-chip coupler.
	In regards to claim 7, Zhang teaches the multi-layer ferroelectric on insulator waveguides comprise at least one ferroelectric on insulator waveguide, such as a lithium niobate on insulator (LNOI) waveguide.
	In regards to claim 9, Zhang teaches the first fiber-to-chip coupler is configured to allow light to be coupled from a single mode optical fiber into a ferroelectric on insulator waveguide, or into a non-ferroelectric on insulator waveguide, and the second fiber-to-chip coupler is configured to allow light to be coupled from a ferroelectric on insulator waveguide into a single mode optical fiber, or coupled from a non-ferroelectric on insulator waveguide into a single mode optical fiber.
	In regards to claim 10, Zhang teaches the multi-layer ferroelectric and non-ferroelectric on insulator waveguides are integrated with electrodes to implement an optical device, an electro- optical device, or a non-linear optical device, such as an electro-optical modulator, with microwave and optical waveguide crossings, and electrical interconnects, compatible with packaging.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0011217 to Zhang et al.
	In regards to claims 5 and 11, Zhang teaches all discussed above but fails to expressly teach one physical optical fiber functions as both the input and the output optical fibers, and one physical fiber-to-chip coupler functions as both the input and output fiber-to-chip couplers.  However, Zhang further teaches an alternative embodiment in Figure 2, showing an optical fiber loop, where the one physical optical fiber (31).  Since Zhang teaches the single optical fiber loop as an alternative embodiment, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the single optical fiber to function as both the input and the output optical fibers, and one physical fiber-to-chip coupler functions as both the input and output fiber-to-chip couplers.
	Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or reasonably suggest the multi-layer ferroelectric on insulator waveguides comprise multi-layer coupled waveguides that allow light to be coupled vertically from a ferroelectric waveguide on one level to a ferroelectric waveguide on another level in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  References B and C both discuss waveguides formed from lithium niobate having splitting couplers.  
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874